             1    Kamran Fattahi (SBN 150343)
                  LAW OFFICES OF KAMRAN FATTAHI
             2    (a professional corporation)
                  15303 Ventura Blvd., Suite 900
             3    Sherman Oaks, California 91403
                  Tel: 818-205-0140
             4    Fax: 818-205-0145
                  Email: Kamran@FattahiLaw.com
             5
                  Attorneys for Plaintiff,
             6    Netbus Inc.
             7
             8                                   UNITED STATES DISTRICT COURT
             9                                 CENTRAL DISTRICT OF CALIFORNIA
           10 NETBUS INC.,                                     Civil Case No. 2:21-cv-01105-FMO-SKx
              a Delaware corporation,
           11                                                  STIPULATED PROTECTIVE ORDER
                            Plaintiff,
           12                                                  [Discovery Document: Referred to Magistrate
                     vs.                                       Judge Steve Kim]
           13
              PHARMAVITE LLC,
           14 a California limited liability company,
           15                     Defendant.
           16
           17
           18            1.       A. PURPOSES AND LIMITATIONS

           19            Discovery in this action is likely to involve production of confidential, proprietary,
           20 or private information for which special protection from public disclosure and from use
           21 for any purpose other than prosecuting this litigation may be warranted. Accordingly, the
           22 parties hereby stipulate to and petition the Court to enter the following Stipulated
           23 Protective Order. The parties acknowledge that this Order does not confer blanket
           24 protections on all disclosures or responses to discovery and that the protection it affords
           25 from public disclosure and use extends only to the limited information or items that are
           26 entitled to confidential treatment under the applicable legal principles. The parties further
           27 acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
           28 does not entitle them to file confidential information under seal; Civil Local Rule 79-5
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.             -1-
                 California Case No. 2:21-cv-01105-FMO-SKx
             1 sets forth the procedures that must be followed and the standards that will be applied when
             2 a party seeks permission from the court to file material under seal.
             3                    B. GOOD CAUSE STATEMENT
             4           This action is likely to involve trade secrets, customer and pricing lists and other
             5 valuable research, development, commercial, financial, technical and/or proprietary
             6 information for which special protection from public disclosure and from use for any
             7 purpose other than prosecution of this action is warranted. Such confidential and
             8 proprietary materials and information consist of, among other things, confidential
             9 business or financial information, information regarding confidential business practices,
           10 or other confidential research, development, or commercial information (including
           11 information implicating privacy rights of third parties), information otherwise generally
           12 unavailable to the public, or which may be privileged or otherwise protected from
           13 disclosure under state or federal statutes, court rules, case decisions, or common law.
           14 Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
           15 disputes over confidentiality of discovery materials, to adequately protect information the
           16 parties are entitled to keep confidential, to ensure that the parties are permitted reasonable
           17 necessary uses of such material in preparation for and in the conduct of trial, to address
           18 their handling at the end of the litigation, and serve the ends of justice, a protective order
           19 for such information is justified in this matter. It is the intent of the parties that information
           20 will not be designated as confidential for tactical reasons and that nothing be so designated
           21 without a good faith belief that it has been maintained in a confidential, non-public
           22 manner, and there is good cause why it should not be part of the public record of this case.
           23            2.       DEFINITIONS
           24                     Action: the above-entitled federal law suit, captioned “Netbus Inc. v.
           25 Pharmavite LLC; Civil Action No. 2:21-cv-01105-FMO-SKx.”
           26             Challenging Party: a Party or Non-Party that challenges the designation of
           27 information or items under this Order.
           28
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.            -2-
                 California Case No. 2:21-cv-01105-FMO-SKx
             1                    “CONFIDENTIAL” Information or Items: information (regardless of how it
             2 is generated, stored or maintained) or tangible things that qualify for protection under
             3 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
             4 Statement.
             5                    Counsel: Outside Counsel of Record and House Counsel (as well as their
             6 support staff).
             7                    Designating Party: a Party or Non-Party that designates information or items
             8 that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
             9                    Disclosure or Discovery Material: all items or information, regardless of the
           10 medium or manner in which it is generated, stored, or maintained (including, among other
           11 things, testimony, transcripts, and tangible things), that are produced or generated in
           12 disclosures or responses to discovery in this matter.
           13                     Expert: a person with specialized knowledge or experience in a matter
           14 pertinent to the litigation who (1) has been retained by a Party or its counsel to serve as
           15 an expert witness or as a consultant in this action, (2) is not a past or current employee of
           16 a Party or of a Party’s competitor, and (3) at the time of retention, is not anticipated to
           17 become an employee of a Party or of a Party’s competitor.
           18                     HIGHLY          CONFIDENTIAL         –   ATTORNEYS’     EYES      ONLY     or
           19 CONFIDENTIAL-ATTORNEYS’ EYES ONLY: Information or Items: extreme
           20 sensitive “CONFIDENTIAL” Information or Items, disclosure of which to another Party
           21 or Non-Party would create a substantial risk of serious harm that could not be avoided by
           22 less restrictive means.
           23                     House Counsel: attorneys who are employees of a party to this Action. House
           24 Counsel does not include Outside Counsel of Record or any other outside counsel.
           25                     Non-Party: any natural person, partnership, corporation, association, or other
           26 legal entity not named as a Party to this action.
           27                     Outside Counsel of Record: attorneys who are not employees of a party to
           28 this Action but are retained to represent or advise a party to this Action and have appeared
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.               -3-
                 California Case No. 2:21-cv-01105-FMO-SKx
             1 in this Action on behalf of that party or are affiliated with a law firm which has appeared
             2 on behalf of that party, and includes support staff.
             3                    Party: any party to this Action, including all of its officers, directors,
             4 employees, consultants, retained experts, and Outside Counsel of Record (and their
             5 support staffs).
             6                    Producing Party: a Party or Non-Party that produces Disclosure or Discovery
             7 Material in this Action.
             8                    Professional Vendors: persons or entities that provide litigation support
             9 services        (e.g.,    photocopying,       videotaping,   translating,   preparing   exhibits   or
           10 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
           11 their employees and subcontractors.
           12                     Protected Material: any Disclosure or Discovery Material that is designated
           13 as “CONFIDENTIAL” or has “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES
           14 ONLY”.
           15                     Receiving Party: a Party that receives Disclosure or Discovery Material from
           16 a Producing Party.
           17            3.       SCOPE
           18            The protections conferred by this Stipulation and Order cover not only Protected
           19 Material (as defined above), but also (1) any information copied or extracted from
           20 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
           21 Material; and (3) any testimony, conversations, or presentations by Parties or their
           22 Counsel that might reveal Protected Material.
           23       Any use of Protected Material at trial shall be governed by the orders of the trial
           24 judge. This Order does not govern the use of Protected Material at trial.
           25            4.       DURATION
           26
                         Even after final disposition of this litigation, the confidentiality obligations
           27
                 imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
           28
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.                  -4-
                 California Case No. 2:21-cv-01105-FMO-SKx
             1 writing or a court order otherwise directs. Final disposition shall be deemed to be the later
             2 of (1) dismissal of all claims and defenses in this Action, with or without prejudice; and
             3 (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,
             4 remands, trials, or reviews of this Action, including the time limits for filing any motions
             5 or applications for extension of time pursuant to applicable law.
             6           5.       DESIGNATING PROTECTED MATERIAL
             7                    Exercise of Restraint and Care in Designating Material for Protection.
             8           Each Party or Non-Party that designates information or items for protection under
            9 this Order must take care to limit any such designation to specific material that qualifies
           10 under the appropriate standards. The Designating Party must designate for protection only
           11 those parts of material, documents, items, or oral or written communications that qualify
           12 so that other portions of the material, documents, items, or communications for which
           13 protection is not warranted are not swept unjustifiably within the ambit of this Order.
           14       Mass, indiscriminate, or routinized designations are prohibited. Designations that
           15 are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
           16 to unnecessarily encumber the case development process or to impose unnecessary
           17 expenses and burdens on other parties) may expose the Designating Party to sanctions.
           18       If it comes to a Designating Party’s attention that information or items that it
           19 designated for protection do not qualify for protection, that Designating Party must
           20 promptly notify all other Parties that it is withdrawing the inapplicable designation.
           21                     Manner and Timing of Designations. Except as otherwise provided in this
           22 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
           23 ordered, Disclosure or Discovery Material that qualifies for protection under this Order
           24 must be clearly so designated before the material is disclosed or produced.
           25       Designation in conformity with this Order requires:
           26                     (a)      for information in documentary form (e.g., paper or electronic
           27 documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
           28 that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” or
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.              -5-
                 California Case No. 2:21-cv-01105-FMO-SKx
             1 “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY” (or “CONFIDENTIAL-
             2 ATTORNEYS’ EYES ONLY”), to each page that contains protected material. If only a
             3 portion or portions of the material on a page qualifies for protection, the Producing Party
             4 also must clearly identify the protected portion(s) (e.g., by making appropriate markings
             5 in the margins).
             6                    (b)      A Party or Non-Party that makes original documents available for
             7 inspection need not designate them for protection until after the inspecting Party has
             8 indicated which documents it would like copied and produced. During the inspection and
             9 before the designation, all of the material made available for inspection shall be deemed
           10 “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY.” After the inspecting Party
           11 has identified the documents it wants copied and produced, the Producing Party must
           12 determine which documents, or portions thereof, qualify for protection under this Order.
           13 Then, before producing the specified documents, the Producing Party must affix the
           14 appropriate            legend       (“CONFIDENTIAL”         or   “HIGHLY        CONFIDENTIAL-
           15 ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material. If only a
           16 portion or portions of the material on a page qualifies for protection, the Producing Party
           17 also must clearly identify the protected portion(s) (e.g., by making appropriate markings
           18 in the margins).
           19                     (c)      If the Designating Party is a different party from the Producing Party,
           20 the Designating Party may make confidentiality designations promptly after receiving a
           21 production from the Producing Party. The Producing Party must then substitute the
           22 disclosure or production with one containing the designations requested by the
           23 Designating Party. In the event of a dispute over the propriety of the Designating Party’s
           24 confidentiality designations, the procedures in Section 6, below, shall govern.
           25                     (d)      for testimony given in depositions or in other pretrial or trial
           26 proceedings, that the Designating Party, or his/her counsel, or any counsel representing
           27 any person or Party at the deposition, may identify on the record, before the close of the
           28 deposition, hearing, or other proceeding, may designate such testimony as
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.                 -6-
                 California Case No. 2:21-cv-01105-FMO-SKx
             1 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” as
             2 appropriate. When it is impractical to identify separately each portion of testimony that is
             3 entitled to protection and it appears that substantial portions of the testimony may qualify
             4 for protection, the Designating Party, or his/her counsel, or any counsel representing any
             5 person or Party at the deposition, may invoke on the record (before the deposition,
             6 hearing, or other proceeding is concluded) a right to have up to 21 days to identify the
             7 specific portions of the testimony as to which protection is sought and to specify the level
             8 of protection being asserted. Only those portions of the testimony that are appropriately
             9 designated for protection within the 21 days shall be covered by the provisions of this
           10 Stipulated Protective Order. Alternatively, a Designating Party, or his/her counsel, or any
           11 counsel representing any person or Party at the deposition, may specify, at the deposition
           12 or up to 21 days afterwards if that period is properly invoked, that the entire transcript
           13 shall be           treated     as    “CONFIDENTIAL”        or “HIGHLY       CONFIDENTIAL         –
           14 ATTORNEYS’ EYES ONLY.”
           15                     (e)      Each Party shall give the other Party notice if they reasonably expect
           16 a deposition, hearing or other proceeding to include Protected Material so that the other
           17 Party can ensure that only authorized individuals who have signed the “Acknowledgment
           18 and Agreement to Be Bound” (Exhibit A) are present at those proceedings. The use of a
           19 document as an exhibit at a deposition shall not in any way affect its designation as
           20 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
           21                     (f)      Transcripts containing Protected Material shall have an obvious
           22 legend on the title page that the transcript contains Protected Material, and the title page
           23 shall be followed by a list of all pages (including line numbers as appropriate) that have
           24 been designated as Protected Material and the level of protection being asserted. The
           25 Designating Party or his/her counsel, or any counsel representing any person or Party at
           26 the deposition, shall inform the court reporter of these requirements. Any transcript that
           27 is prepared before the expiration of a 21-day period for designation shall be treated during
           28 that period as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.                 -7-
                 California Case No. 2:21-cv-01105-FMO-SKx
             1 EYES ONLY” in its entirety unless otherwise agreed. After the expiration of that period,
             2 the transcript shall be treated only as actually designated.
             3                    (g)      for information produced in some form other than documentary and
             4 for any other tangible items, that the Producing Party affix in a prominent place on the
             5 exterior of the container or containers in which the information is stored the legend
             6 “CONFIDENTIAL” Or “HIGHLY CONFIDENTIAL-ATTORNEYS’ EYES ONLY” If
             7 only a portion or portions of the information warrants protection, the Producing Party, to
             8 the extent practicable, shall identify the protected portion(s) and specify the level of
             9 protection being asserted
           10                     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
           11 to designate qualified information or items does not, standing alone, waive the
           12 Designating Party’s right to secure protection under this Order for such material. Upon
           13 timely correction of a designation, the Receiving Party must make reasonable efforts to
           14 assure that the material is treated in accordance with the provisions of this Order.
           15            6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
           16                     Timing of Challenges. Any Party or Non-Party may challenge a designation
           17 of confidentiality at any time that is consistent with the Court’s Scheduling Order.
           18       Unless a prompt challenge to a Designating Party’s confidentiality designation is
           19 necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or
           20 a significant disruption or delay of the litigation, a Party does not waive its right to
           21 challenge a confidentiality designation by electing not to mount a challenge promptly
           22 after the original designation is disclosed.
           23                     Meet and Confer. The Challenging Party shall initiate the dispute resolution
           24 process under Local Rule 37.1 et seq.
           25             The burden of persuasion in any such challenge proceeding shall be on the
           26 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
           27 to harass or impose unnecessary expenses and burdens on other parties) may expose the
           28 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.               -8-
                 California Case No. 2:21-cv-01105-FMO-SKx
             1 the confidentiality designation, all parties shall continue to afford the material in question
             2 the level of protection to which it is entitled under the Producing Party’s designation until
             3 the Court rules on the challenge.
             4           7.       ACCESS TO AND USE OF PROTECTED MATERIAL
             5                    Basic Principles. A Receiving Party may use Protected Material that is
             6 disclosed or produced by another Party or by a Non-Party in connection with this Action
             7 only for prosecuting, defending, or attempting to settle this Action. Such Protected
             8 Material may be disclosed only to the categories of persons and under the conditions
             9 described in this Order. When the Action has been terminated, a Receiving Party must
           10 comply with the provisions of section 14 below (FINAL DISPOSITION).
           11      Protected Material must be stored and maintained by a Receiving Party at a location
           12 and in a secure manner that ensures that access is limited to the persons authorized under
           13 this Order.
           14                     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
           15 ordered by the court or permitted in writing by the Designating Party, a Receiving Party
           16 may disclose any information or item designated “CONFIDENTIAL” only to:
           17                     (a)      the Receiving Party’s Outside Counsel of Record in this Action, as
           18 well as employees of said Outside Counsel of Record to whom it is reasonably necessary
           19 to disclose the information for this Action;
           20                     (b)      the officers, directors, and employees (including House Counsel) of
           21 the Receiving Party to whom disclosure is reasonably necessary for this Action and who
           22 have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
           23                     (c)      Experts (as defined in this Order) of the Receiving Party to whom
           24 disclosure is reasonably necessary for this Action and who have signed the
           25 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
           26                     (d)      the court and its personnel;
           27                     (e)      court reporters and their staff;
           28
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.                  -9-
                 California Case No. 2:21-cv-01105-FMO-SKx
             1                    (f)      professional jury or trial consultants, mock jurors, and Professional
             2 Vendors to whom disclosure is reasonably necessary for this Action and who have signed
             3 the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
             4                    (g)      the author or recipient of a document containing the information or a
             5 custodian or other person who otherwise possessed or knew the information;
             6                    (h)      during their depositions, witnesses, and attorneys for witnesses, in the
             7 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
             8 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will not
             9 be permitted to keep any confidential information unless they sign the “Acknowledgment
           10 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
           11 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
           12 depositions that reveal Protected Material may be separately bound by the court reporter
           13 and may not be disclosed to anyone except as permitted under this Stipulated Protective
           14 Order; and
           15                     (i)      any mediator or settlement officer, and their supporting personnel,
           16 mutually agreed upon by any of the parties engaged in settlement discussions.
           17                     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
           18 ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
           19 writing by the Designating Party, a Receiving Party may disclose any information or item
           20 designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to the
           21 persons listed in Sections 7.2(a), 7.2(c)-(e), 7.2(g), and 7.2(i).
           22                     Nothing herein prevents a Party from subsequently objecting to disclosure
           23 of Protected Material to an expert (or any person) if such a Party later (even if after
           24 originally not objecting) learns of a basis for so objecting.
           25
           26
           27
           28
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.                 -10-
                 California Case No. 2:21-cv-01105-FMO-SKx
             1           8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                  PRODUCED IN OTHER LITIGATION
             2
             3           If a Party is served with a subpoena or a court order issued in other litigation that

             4 compels disclosure of any information or items designated in this Action as
             5 “CONFIDENTIAL,” that Party must:
             6                    (a)      promptly notify in writing the Designating Party. Such notification

             7 shall include a copy of the subpoena or court order;
             8              (b)    promptly notify in writing the party who caused the subpoena or order

            9 to issue in the other litigation that some or all of the material covered by the subpoena or
           10 order is subject to this Protective Order. Such notification shall include a copy of this
           11 Stipulated Protective Order; and
           12              (c) cooperate with respect to all reasonable procedures sought to be

           13 pursued by the Designating Party whose Protected Material may be affected.
           14       If the Designating Party timely seeks a protective order, the Party served with the

           15 subpoena or court order shall not produce any information designated in this action as
           16 “CONFIDENTIAL” before a determination by the court from which the subpoena or
           17 order issued, unless the Party has obtained the Designating Party’s permission. The
           18 Designating Party shall bear the burden and expense of seeking protection in that court of
           19 its confidential material and nothing in these provisions should be construed as
           20 authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
           21 from another court.
           22       9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                           PRODUCED IN THIS LITIGATION
           23
                           (a) The terms of this Order are applicable to information produced by a
           24
              Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
           25
              produced by Non-Parties in connection with this litigation is protected by the remedies
           26
              and relief provided by this Order. Nothing in these provisions should be construed as
           27
              prohibiting a Non-Party from seeking additional protections.
           28
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.               -11-
                 California Case No. 2:21-cv-01105-FMO-SKx
             1                    (b)      In the event that a Party is required, by a valid discovery request, to
             2 produce a Non-Party’s confidential information in its possession, and the Party is subject
             3 to an agreement with the Non-Party not to produce the Non-Party’s confidential
             4 information, then the Party shall:
             5                             (1)     promptly notify in writing the Requesting Party and the Non-
             6 Party that some or all of the information requested is subject to a confidentiality
             7 agreement with a Non-Party;
             8                             (2)     promptly provide the Non-Party with a copy of the Stipulated
             9 Protective Order in this Action, the relevant discovery request(s), and a reasonably
           10 specific description of the information requested; and
           11                              (3)     make the information requested available for inspection by the
           12 Non-Party, if requested.
           13                     (c)      If the Non-Party fails to seek a protective order from this court within
           14 14 days of receiving the notice and accompanying information, the Receiving Party may
           15 produce the Non-Party’s confidential information responsive to the discovery request. If
           16 the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
           17 information in its possession or control that is subject to the confidentiality agreement
           18 with the Non-Party before a determination by the court. Absent a court order to the
           19 contrary, the Non-Party shall bear the burden and expense of seeking protection in this
           20 court of its Protected Material.
           21            10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
           22            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
           23 Protected Material to any person or in any circumstance not authorized under this
           24 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
           25 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
           26 all unauthorized copies of the Protected Material, (c) inform the person or persons to
           27 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
           28
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.                 -12-
                 California Case No. 2:21-cv-01105-FMO-SKx
             1 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
             2 that is attached hereto as Exhibit A.
             3           11.      INADVERTENT PRODUCTION OF PRIVILEGED OR
                                  OTHERWISE PROTECTED MATERIAL
             4
             5           When a Producing Party gives notice to Receiving Parties that certain inadvertently

             6 produced material is subject to a claim of privilege or other protection, the obligations of
             7 the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
             8 This provision is not intended to modify whatever procedure may be established in an e-
             9 discovery order that provides for production without prior privilege review. Pursuant to
           10 Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
           11 effect of disclosure of a communication or information covered by the attorney-client
           12 privilege or work product protection, the parties may incorporate their agreement in the
           13 stipulated protective order submitted to the court.
           14            12.      MISCELLANEOUS

           15                     Right to Further Relief. Nothing in this Order abridges the right of any
           16 person to seek its modification by the Court in the future.
           17                     Right to Assert Other Objections. By stipulating to the entry of this
           18 Protective Order no Party waives any right it otherwise would have to object to disclosing
           19 or producing any information or item on any ground not addressed in this Stipulated
           20 Protective Order. Similarly, no Party waives any right to object on any ground to use in
           21 evidence of any of the material covered by this Protective Order.
           22                     Filing Protected Material. A Party that seeks to file under seal any Protected
           23 Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
           24 under seal pursuant to a court order authorizing the sealing of the specific Protected
           25 Material at issue. If a Party's request to file Protected Material under seal is denied by the
           26 court, then the Receiving Party may file the information in the public record unless
           27 otherwise instructed by the court.
           28
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.              -13-
                 California Case No. 2:21-cv-01105-FMO-SKx
             1           13.      FINAL DISPOSITION
             2           After the final disposition of this Action, as defined in paragraph 4, within 60 days
             3 of a written request by the Designating Party, each Receiving Party must return all
             4 Protected Material to the Producing Party or destroy such material. As used in this
             5 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
             6 summaries, and any other format reproducing or capturing any of the Protected Material.
             7 Whether the Protected Material is returned or destroyed, the Receiving Party must submit
             8 a written certification to the Producing Party (and, if not the same person or entity, to the
            9 Designating Party) by the 60 day deadline that (1) identifies (by category, where
           10 appropriate) all the Protected Material that was returned or destroyed and (2)affirms that
           11 the Receiving Party has not retained any copies, abstracts, compilations, summaries or
           12 any other format reproducing or capturing any of the Protected Material. Notwithstanding
           13 this provision, Counsel are entitled to retain an archival copy of all pleadings, motion
           14 papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,
           15 deposition and trial exhibits, expert reports, attorney work product, and consultant and
           16 expert work product, even if such materials contain Protected Material. Any such archival
           17 copies that contain or constitute Protected Material remain subject to this Protective Order
           18 as set forth in Section 4 (DURATION).
           19        Any violation of this Order may be punished by any and all appropriate measures
           20 including, without limitation, contempt proceedings and/or monetary sanctions.
           21
              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
           22
                                       {Signatures Continued On Next Page}
           23
           24
           25
           26
           27
           28
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.            -14-
                 California Case No. 2:21-cv-01105-FMO-SKx
             1
             2
             3 DATED: June 11, 2021                          /s/Kamran Fattahi
                                                             Kamran Fattahi
             4                                               LAW OFFICES OF KAMRAN FATTAHI
             5                                               Attorneys for Plaintiff,
                                                             Netbus Inc.
             6
             7
             8 DATED: June 11, 2021                          /s/Carrie Richey
             9                                               Peter Bromaghim
                                                             Carrie Richey
           10
                                                             WOMBLE BOND DICKINSON (US) LLP
           11                                                Attorneys for Defendant,
                                                             Pharmavite LLC
           12
           13
           14
                 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
           15
           16
           17
           18
           19 DATED: _June 21, 2021                              ________________
           20                                                    Honorable Steve Kim
           21                                                    United States Magistrate Judge
           22
           23
           24
           25
           26
           27
           28
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.                   -15-
                 California Case No. 2:21-cv-01105-FMO-SKx
             1
             2
                                                             EXHIBIT A
             3
             4                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
             5           I, _____________________________ [print or type full name], of _____________
             6 ___________________________________ [print or type full address], declare under
             7 penalty of perjury that I have read in its entirety and understand the Stipulated Protective
             8 Order that was issued by the United States District Court for the Central District of
             9 California on ________________[date] in the case of “Netbus Inv. v. Pharmavite LLC”;
           10 Civil Case No. 2:21-cv-01105-FMO-SKx. I agree to comply with and to be bound by all
           11 the terms of this Stipulated Protective Order and I understand and acknowledge that
           12 failure to so comply could expose me to sanctions and punishment in the nature of
           13 contempt. I solemnly promise that I will not disclose in any manner any information or
           14 item that is subject to this Stipulated Protective Order to any person or entity except in
           15 strict compliance with the provisions of this Order.
           16            I further agree to submit to the jurisdiction of the United States District Court for
           17 the Central District of California for the purpose of enforcing the terms of this Stipulated
           18 Protective Order, even if such enforcement proceedings occur after termination of this
           19 action. I hereby appoint _______________________________ [print or type full name]
           20 of ____________________________________________________ [print or type full
           21 address and telephone number] as my California agent for service of process in connection
           22 with this action or any proceedings related to enforcement of this Stipulated Protective
           23 Order.
           24
              Date: ______________________________________
           25 City and State where sworn and signed: _________________________________
           26
              Printed name: _______________________________
           27
              Signature: __________________________________
           28
Law Offices of
Kamran Fattahi
                 STIPULATED PROTECTIVE ORDER; C.D.              -16-
                 California Case No. 2:21-cv-01105-FMO-SKx
